 
Exhibit 10.3

ICM, INC. AGREEMENT – EQUITY MATTERS
 
THIS AGREEMENT, is entered into as of the 17th day of June, 2010 (“Effective
Date”), by and among ICM, Inc. a corporation organized and existing under the
laws of Kansas  “ICM”), and Southwest Iowa Renewable Energy, LLC, a limited
liability company organized and existing under the laws of Iowa (“SIRE” and
together with ICM, the “Parties” and each individually a “Party”).
 
 


RECITALS
WHEREAS, ICM holds Series C Units in SIRE pursuant to the terms of that certain
Third Amended and Restated Operating Agreement of Southwest Iowa Renewable
Energy, LLC, dated July 17, 2009 (the “SIRE Operating Agreement”);


WHEREAS, SIRE, Commerce Bank, N.A. (“Commerce”), and ICM have acknowledged and
agreed that upon maturity of that certain bridge loan from Commerce, which
matured on June 15, 2010 (the “Bridge Loan”), ICM will pay to Commerce the sum
of $8,773,299.75, to enable SIRE to pay in full all principal, accrued interest,
and other fees and expenses under the Bridge Loan (such amount, the “Payoff
Amount”);


WHEREAS, the credit support for the Bridge Loan is provided by Letter of Credit
No. 08SBLC0345 issued by INTRUST Bank, N.A. in favor of Commerce for the account
of ICM (the “ICM L/C”);


WHEREAS, upon payment of the Payoff Amount to Commerce by ICM, SIRE shall issue
a Negotiable Subordinated Term Loan Note to ICM (the “ICM Term Note”) in an
amount equal $9,969,816.08, which shall be equal to the Payoff Amount plus
$1,196,516.33, an amount due to ICM as set forth in Section 4(d) of that certain
Series C Unit Issuance Agreement, dated March 7, 2008, by and among ICM and
SIRE, as amended by that certain First Amendment to Series C Unit Issuance
Agreement, dated March 2, 2009, and as further amended by that certain Second
Amendment to Series C Unit Issuance Agreement, dated August, 2009 (collectively,
the “Series C Unit Issuance Agreement”); and


WHEREAS, in connection with the ICM Term Note, ICM has requested that it retain
a preemptive right to purchase new equity in SIRE as currently provided in the
Series C Unit Issuance Agreement, in the form of the same preemptive rights as
certain other Unit Holders as set forth in Sections 9.11 and 9.12 of the SIRE
Operating Agreement, and SIRE and ICM desire to set forth certain rights of ICM
as a Series C Unit Holder of SIRE, as set forth in this Agreement.

 
 

--------------------------------------------------------------------------------

 

AGREEMENT


NOW, THEREFORE, in consideration of the mutual promises and other consideration
hereinafter set forth, the receipt and sufficiency of which hereby are
acknowledged, the Parties agree as follows:


1.           Definitions.  Capitalized terms used in this Agreement but not
otherwise defined herein shall have the meanings given such terms in the SIRE
Operating Agreement.


2.           Proceeds from Offerings.  During such time as ICM, or any affiliate
of ICM owns Series C Units of SIRE, or holds any right to acquire Series C Units
pursuant to the terms of the ICM Term Note, SIRE shall not sell or otherwise
issue any membership interests or other equity interests in SIRE or issue any
debt securities of SIRE without (a) giving ICM (or its affiliate, as applicable)
at least thirty (30) days prior written notice thereof (“Offer Notice”), and (b)
obtaining the consent and approval of SIRE’s Directors and Members (in each case
to the extent required the SIRE Operating Agreement, as such may be amended,
supplemented or restated hereafter) to, and SIRE committing in writing in favor
of ICM (or its affiliate, as applicable) to, apply twenty-four percent (24%) of
the proceeds received by SIRE from each such sale or issuance of such membership
interests or other equity interests or debt securities to repurchase Series C
Units from ICM (or any applicable affiliate) at a price no less than $3,000 per
Series C Unit.  SIRE acknowledges that its obligation to repurchase Series C
Units pursuant to this section applies to all Series C Units held by ICM, or an
affiliate of ICM, as of the date of the Offer Notice and any Series C Units
which may be acquired by ICM or its affiliates after the date of the Offer
Notice upon exercise of the rights granted under the ICM Term Note; provided,
however, SIRE’s obligation shall only apply to the Series C Units received
through conversion of all or any portion of the outstanding principal balance of
the ICM Term Note.

3.           Preemptive Rights of Series C Unit Holders


(a)           Each Member holding Series C Units shall have the right to
purchase such Member’s Pro Rata Share of any New Securities that SIRE may from
time to time issue after the Effective Date.  Such Member’s “Pro Rata Share” for
purposes of this right is the ratio of (i) the number of Series C Units held by
the Member to (ii) the total number of Units of SIRE then outstanding.
 
     (b)           If SIRE proposes to undertake an issuance of New Securities,
it shall give to each Holder of Series C Units written notice of its intention
to issue New Securities (the “Notice”), describing the type of New Securities
and the price and the general terms upon which SIRE proposes to issue such New
Securities.  Each Holder of Series C Units shall have ten (10) business days
from the date of actual receipt of any such Notice to agree in writing to
purchase up to such Holder’s Pro Rata Share of such New Securities for the price
and upon the general terms specified in the Notice by giving written notice of
SIRE and stating therein the quantity of New Securities to be purchased (not to
exceed such Holder’s Pro Rata Share).  Such Units may be issued as Series C
Units or Series A Units.  If any Holder of Series C Units fails to so agree in

 
2

--------------------------------------------------------------------------------

 

writing within such ten (10) day period to purchase such Holder’s full Pro Rata
Share of an offering of New Securities, then such Holder shall forfeit the right
hereunder to purchase that part of its Pro Rata Share of such New Securities
that such Holder did not so agree to purchase.  The foregoing shall not preclude
ICM from purchasing more than its Pro Rata Share of the New Securities to the
extent offered by SIRE.
 
 
4.           Termination of Series C Unit Issuance Agreement.  Upon acceptance
of the ICM Term Note by ICM, the Series C Unit Issuance Agreement shall be
deemed terminated without any further action of the part of ICM or SIRE and
neither party shall have any further rights or obligations thereunder.


5.           Miscellaneous


(a)           Amendment; Entire Agreement; No Third Party Beneficiaries.  No
amendments or modifications of this Agreement shall be valid unless evidenced in
writing and signed by duly authorized representatives of both the Parties.  This
Agreement constitutes the entire agreement among the Parties with respect to the
subject matter hereof and supersedes all prior agreements and understandings,
both written and oral, among the Parties with respect to the subject matter
hereof and is not intended to confer upon any other person any rights or
remedies hereunder.


(b)           Successors and Assigns.  This Agreement shall not be assignable by
either Party without the prior written consent of the other Party hereto, which
consent shall not be unreasonably withheld or delayed, except that ICM may
assign this Agreement to an Affiliate who owns Series C Units without the other
Party’s prior written consent.  Subject to the foregoing sentence, this
Agreement shall be binding upon and inure to the benefit of the Parties and
their successors and permitted assigns.  Section 6.1(f) of the SIRE Operating
Agreement provides that Series C Units transferred from the original Holders and
their Affiliates shall be automatically converted into and re-issued as Series A
Units upon transfer.  For the avoidance of doubt, if such transfer shall occur
and ICM shall no longer own any Series C Units, all rights and responsibilities
under this Agreement shall terminate.


(c)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the substantive laws of the State of Missouri (without
reference to conflict of law principles).


(d)           Injunctive Relief.  In addition to its right to damages and any
other right it may have, each Party hereto shall have the right to obtain
injunctive or other equitable relief to restrain any breach or threatened breach
of or otherwise to specifically enforce this Agreement, it being agreed that
money damages alone would be inadequate to compensate such Party and would be an
inadequate remedy for such breach.


(e)           Counterparts.  This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and the Parties hereto may execute this Agreement by signing any
such counterpart.

 
3

--------------------------------------------------------------------------------

 



(f)           Publicity.  No Party shall, without the approval of the other,
make any press release or other public announcement concerning the existence of
this Agreement or the terms of this Agreement, except as and to the extent such
Party determines that such action is advisable or required by law, in which case
the other Party shall be advised and the Parties shall use their reasonable
efforts to cause a mutually agreeable release or announcement to be issued.


[The remainder of this page is intentionally left blank.]

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.
 

  Southwest Iowa Renewable Energy, LLC          
 
By:
/s/ Brian T. Cahill       Name:  Brian T. Cahill       Title:    President      
   

 
 
 

  ICM, Inc.          
 
By:
/s/ Brian Burris       Name: Brian Burris       Title:  Secretary & General
Counsel          

 
 
 



 
5

--------------------------------------------------------------------------------

 
